Citation Nr: 0103788
Decision Date: 02/07/01	Archive Date: 03/12/01

DOCKET NO. 99-21 944               DATE FEB 07, 2001

On appeal from the Department of Veterans Affairs Regional Office
in Indianapolis, Indiana

THE ISSUES

1. Entitlement to service connection for headaches, claimed as
secondary to a service-connected disability.

2. Entitlement to an increased rating for residuals of a gunshot
wound of the right thigh, Muscle Group XIII, currently rated as 30
percent disabling.

3. Entitlement to an increased rating for residuals of a shell
fragment wound of the left eye with disfigurement and ptosis
(without vision interference), rated as 10 percent disabling.

4. Entitlement to an increased rating for residuals of a shell
fragment wound of the left upper arm, Muscle Group V, rated as 10
percent disabling.

5. Entitlement to an increased (compensable) rating for residuals
of a shell fragment wound of the right hand.

REPRESENTATION 

Appellant represented by: Veterans of Foreign Wars of the United
States 

ATTORNEY FOR THE BOARD 

Michael Martin, Counsel 

INTRODUCTION

The veteran had active service from July 1948 to May 1952.

This matter came before the Board of Veterans' Appeals (Board) on
appeal from a decision of June 1999 by the Department of Veterans
Affairs (VA) Indianapolis, Indiana, Regional Office (RO).

FINDINGS OF FACT

1. The veteran's headaches were not caused or aggravated by a
service-connected disability.

2. The residuals of a gunshot wound of the right thigh, Muscle
Group XIII, are no more than moderately-severe in degree.

3. The residuals of a shell fragment wound of the left eye with
disfigurement and ptosis (without vision interference) are no more
than moderately disfiguring.

4. The residuals of a shell fragment wound of the left upper arm,
Muscle Group V, are no more than moderate in degree. 

2 -

5. The residuals of a shell fragment wound of the right hand are
nol painful and tender on objective examination, are not poorly
nourished with repeated ulceration, and do not interfere with
function of the right hand.

CONCLUSIONS OF LAW

1. Headaches were not proximately due to or the result of a
service-connected disability. 38 U.S.C.A. 1110, 1131 (West 1991 &
Supp. 2000); 38 C.F.R. 3.310 (2000).

2. The criteria for a disability rating higher than 30 percent for
residuals of a gunshot wound of the right thigh, Muscle Group XIII,
are not met. 38 U.S.C.A. 1155 (West 1991); 38 C.F.R. 4.56, 4.73,
Diagnostic Code 5313 (2000).

3. The criteria for a disability rating higher than 10 percent for
residuals of a shell fragment wound of the left eye with
disfigurement and ptosis (without vision interference) are not met.
38 U.S.C.A. 1155 (West 1991); 38 C.F.R. 4.118, Diagnostic Code 7800
(2000).

4. The criteria for a disability rating higher than 10 percent for
residuals of a shell fragment wound of the left upper arm, Muscle
Group V, are not met. 38 U.S.C.A. 1155 (West 1991); 38 C.F.R. 4.56,
4.73, Diagnostic Code 5305 (2000).

5. The criteria for a compensable rating for residuals of a shell
fragment wound of the right hand are not met. 38 U.S.C.A. 1155
(West 1991); 38 C.F.R. 4.118, Diagnostic Codes 7803, 7804, 7805
(2000).

- 3 -

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that, on November 9, 2000, the President signed
into law the Veterans Claims Assistance Act of 2000, which applies
to all pending claims for VA benefits and which provides that VA
shall make reasonable efforts to assist a claimant in obtaining
evidence necessary to substantiate the claimant's claim for a
benefit under a law administered by VA. See 38 U.S.C.A. 5103A. In
the instant case, with regard to both the veteran's service
connection claim and his claims for increased ratings, the Board
finds that the RO complied with the requirements of the statute.
Service medical records and post-service treatment records were
obtained and considered. All relevant evidence identified by the
veteran was obtained and considered. In addition, the veteran was
afforded VA examinations to assist in rating his service-connected
disabilities and to determine the etiology of his headaches. With
regard to the adequacy of the examinations, the Board notes that
the reports of examination reflect that the VA examiners recorded
the past medical history, noted the veteran's current complaints,
conducted physical examinations, and offered appropriate
assessments and diagnoses. For these reasons, the Board finds that
the examinations were adequate for rating purposes. The Board
concludes that all reasonable efforts were made by VA to obtain
evidence necessary to substantiate the veteran's claims and the
Board will proceed to consider those claims on the merits.

The Board has considered the full history of the veteran's service-
connected disabilities. The veteran's service medical records
include a record dated February 19, 1951, which shows that the
veteran was wounded in action with penetrating gunshot wounds of
the right arm and left eye. He also had a perforating wound of the
right first finger. The wounds were due to grenade fragments. There
was no artery or nerve damage. X-rays were not taken. On February
23, 1951, it was noted that the wounds had healed well and the
veteran was returned to duty. Records dated in March 1951 show that
the veteran was again wounded in action when he incurred a
penetrating wound of the right thigh from small arms fire. On
examination, his general physical condition was good. There was a
small clean wound of entrance on the medial side and a small clean
wound of exit on the

4 -

posterior surface. There was no artery or nerve involvement.
Function was good, but painful. An X-ray of the right thigh failed
to show any fracture or foreign body. The veteran was evacuated to
Japan for further treatment. Records dated in April 1951 show that
the wounds were healing nicely. A service medical record entry
dated April 13, 1951, shows that the wound was healed and there was
no weakness. On April 20, 1951, the veteran was returned to duty.

In May 1956, the veteran filed a claim for disability compensation.
The report of a medical examination conducted by the VA in June
1956 shows that he had a history of a perforated bullet wound of
the right thigh, and grenade wounds of the right thumb, left upper
eyelid (without involvement of the eye), and left upper arm. The
veteran stated that he had a retained foreign body above the left
eyebrow which caused headaches. He had no complaints referable to
the right thumb. He had no complaints referable to the left upper
extremity, but stated that a fragment was palpable. He stated no
complaints referable to the penetrating wound of the right thigh
and stated that no fragments were retained. Residual scars were
noted on examination. In a rating decision of August 1956, the RO
granted service connection for shrapnel fragment wound of the right
thigh, through and through, Muscle Groups XIII and XIV, with Muscle
group XIII elevated to moderately severe and rated as 30 percent
disabling; a shrapnel fragment wound of the left upper arm,
moderate, muscle group VI, with retained foreign body, rated as 10
percent disabling; a shrapnel fragment wound with retained foreign
body in left eye and disfigurement, rated as 10 percent disabling;
and a shrapnel fragment wound, right hand, slight, nondisabling,
rated as noncompensably disabling.

I. Entitlement To Service Connection For Headaches, Claimed As
Secondary To A Service-Connected Disability.

Service connection may be granted for disability due to disease or
injury incurred in or aggravated by service. See 38 U.S.C.A. 1110,
1131 (West 1991 & Supp. 2000). If a chronic disorder such as an
organic neurological disorder is manifest to a compensable degree
within one year after separation from service, the disorder

- 5 -

may be presumed to have been incurred in service. See 38 U.S.C.A,
1101, 1112, 1113, 1137 (West 1991 & Supp 2000); 38 C.F.R. 3.307,
3.309 (2000).

Service connection may also be granted for disability shown to be
proximately due to or the result of a service-connected disorder.
See 38 C.F.R. 3.310(a) (2000). This regulation has been interpreted
by the United States Court of Appeals for Veterans Claims (Court)
to allow service connection for a disorder which is caused by a
service-connected disorder, or for the degree of additional
disability resulting from aggravation of a nonservice-connected
disorder by a service-connected disorder. See Allen v. Brown, 7
Vet. App. 439 (1995).

The veteran contends that the service-connected for residuals of a
shell fragment wound of the left eye with disfigurement and ptosis
have caused his current headaches. He states that these headaches
occur on a daily basis.

In connection with his claim, the veteran was afforded a VA eye
examination in January 1999. The report from that examination shows
that the veteran complained of having headaches for several years.
He also said that his eyes were sore once or twice per week. He
used aspirin for relief. The headaches were worse later in the day
than they were in the morning. He said that it only hurt above the
left eye, and felt like something was in it. His last eye
examination had been 20 years ago. He was not wearing any glasses.
He had a history of a shrapnel injury to the face that affected the
left eye. On examination, his visual acuity was 20/70 in both eyes.
Following examination, the impression was (1) mild nonproliferative
diabetic retinopathy, OD>OS; (2) Ptosis OS, reportedly secondary to
shrapnel injury; (3) refractive error; and (4) headaches, suspect
secondary to uncorrected refractive error. The plan was to order
eyeglasses, monitor the diabetic retinopathy for 6 months, and
patient education on the importance of regular eye exams to monitor
diabetic retinopathy.

Similarly, the report of a neurology examination conducted by the
VA in January 1999 shows that the diagnoses included headaches,
possibly due to uncorrected

- 6 -

Similarly, the report of a neurology examination conducted by the
VA in January 1999 shows that the diagnoses included headaches,
possibly due to uncorrected refractive error, per optometrist
examination. Thus, the only medical opinions which are of record
weigh against the service-connection claim.

Although the veteran has offered his own opinion that his headaches
are due to the service-connected shell fragment wound of the left
eye, the Court has held that lay persons, such as the veteran, are
not qualified to offer an opinion that requires medical knowledge,
such as a diagnosis or an opinion as to the cause of a disability.
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).

Based on the foregoing evidence, the Board finds that the veteran's
headaches were not caused or aggravated by a service-connected
disability. Accordingly, the Board concludes that the headaches
were not proximately due to or the result of a service- connected
disability.

II. Entitlement To An Increased Rating For Residuals Of A Gunshot
Wound Of The Right Thigh, Muscle Group XIII, Currently Rated As 30
Percent Disabling.

Disability evaluations are determined by the application of a
schedule of ratings which is based on the average impairment of
earning capacity in civil occupations. See 38 U.S.C.A. 1155 (West
1991). Separate diagnostic codes identify the various disabilities.
Muscle Group XIII includes the posterior thigh group, and hamstring
complex of 2-joint muscles: (1) biceps femoris; (2)
semimembranosus; (3) semitendinosus. The functions of Muscle Group
XIII include extension of hip and flexion of knee; outward and
inward rotation of flexed knee; acting with rectus femoris and
sartorius synchronizing simultaneous flexion of hip and knee and
extension of hip and knee by belt-over-pulley action at knee joint.
Under 38 C.F.R. 4.73, Diagnostic Code 5313, a noncompensable rating
is warranted if there is only slight damage to Muscle Group XIII.
A 10 percent rating is warranted if there is moderate damage. A 30
percent rating is warranted for moderately-severe damage. A 40
percent rating is warranted if the muscle damage is severe in
degree.

- 7 -

Under 38 C.F.R. 4.56, evaluation of the seventy of muscle
disabilities depends on the following factors: 
(a) An open comminuted fracture with muscle or tendon damage,will
be rated as a severe injury of the muscle group involved unless,
for locations such as in the wrist or over the tibia, evidence
establishes that the muscle damage is minimal. 
(b) A through-and-through injury with muscle damage shall be
evaluated as no less than a moderate injury for each group of
muscles damaged. 
(c) For VA rating purposes, the cardinal signs and symptoms of
muscle disability are loss of power, weakness, lowered threshold of
fatigue, fatigue-pain, impairment of coordination and uncertainty
of movement. 
(d) Under diagnostic codes 5301 through 5323, disabilities
resulting from muscle injuries shall be classified as slight,
moderate, moderately- severe or severe as follows: 
(1) Slight disability of muscles--(i) Type of injury. Simple wound
of muscle without debridement or infection. 
(ii) History and complaint. Service department record of
superficial wound with brief treatment and return to duty. Healing
with good functional results. No cardinal signs or symptoms of
muscle disability as defined in paragraph (c) of this section. 
(iii) Objective findings. Minimal scar. No evidence of fascial
defect, atrophy, or impaired tonus. No impairment of function or
metallic fragments retained in muscle tissue. 
(2) Moderate disability of muscles--(i) Type of injury. Through and
through or deep penetrating wound of short track from a single
bullet, small shell or shrapnel fragment, without explosive effect
of high velocity missile, residuals of debridement, or prolonged
infection. 
(ii) History and complaint. Service department record or other
evidence of in-service treatment for the wound. Record of
consistent complaint of one or more of the cardinal signs and
symptoms of muscle disability as defined in paragraph (c) of this
section, particularly

- 8 -

lowered threshold of fatigue after average use, affecting the
particular functions controlled by the Injured muscles. 
(iii) Objective findings. Entrance and (if present) exit scars,
small or linear, indicating short track of missile through muscle
tissue. Some loss of deep fascia or muscle substance or impairment
of muscle tonus and loss of power or lowered threshold of fatigue
when compared to the sound side. 
(3) Moderately severe disability of muscles--(i) Type of injury.
Through and through or deep penetrating wound by small high
velocity missile or large low-velocity missile, with debridement,
prolonged infection, or sloughing of soft parts, and intermuscular
scarring. 
(ii) History and complaint. Service department record or other
evidence showing hospitalization for a prolonged period for
treatment of wound. Record of consistent complaint of cardinal
signs and symptoms of muscle disability as defined in paragraph (c)
of this section and, if present, evidence of inability to keep up
with work requirements. 
(iii) Objective findings. Entrance and (if present) exit scars
indicating track of missile through one or more muscle groups.
Indications on palpation of loss of deep fascia, muscle substance,
or normal firm resistance of muscles compared with sound side.
Tests of strength and endurance compared with sound side
demonstrate positive evidence of impairment. 
(4) Severe disability of muscles--(i) Type of injury. Through and
through or deep penetrating wound due to high-velocity missile, or
large or multiple low velocity missiles, or with shattering bone
fracture or open comminuted fracture with extensive debridement,
prolonged infection, or sloughing of soft parts, intermuscular
binding and scarring. 
(ii) History and complaint. Service department record or other
evidence showing hospitalization for a prolonged period for
treatment of wound. Record of consistent complaint of cardinal
signs and symptoms of muscle disability as defined in paragraph (c)
of this section, worse than those shown for moderately severe
muscle injuries, and, if present,

- 9 -

evidence of inability to keep up with work requirements. 
(iii) Objective findings. Ragged, depressed and adherent scars
indicating wide damage to muscle groups in missile track. Palpation
shows loss of deep fascia or muscle substance, or soft flabby
muscles in wound area. Muscles swell and harden abnormally in
contraction. Tests of strength, endurance, or coordinated movements
compared with the corresponding muscles of the uninjured side
indicate severe impairment of function. If present, the following
are also signs of severe muscle disability: 
(A) X-ray evidence of minute multiple scattered foreign bodies
indicating intermuscular trauma and explosive effect of the
missile. 
(B) Adhesion of scar to one of the long bones, scapula, pelvic
bones, sacrum or vertebrae, with epithelial sealing over the bone
rather than true skin covering in an area where bone is normally
protected by muscle. 
(C) Diminished muscle excitability to pulsed electrical current in
electrodiagnostic tests. 
(D) Visible or measurable atrophy. 
(E) Adaptive Contraction of an opposing group of muscles. 
(F) Atrophy of muscle groups not in the track of the missile,
particularly of the trapezium and serratus in wounds of the
shoulder girdle. 
(G) Induration or atrophy of an entire muscle following simple
piercing by a projectile.

The report of a muscles examination conducted by the VA in January
1999 shows that the veteran gave a history of having a gunshot
wound injury to his right thigh in service. He also reported that
later, in 1969, he began to have pain in the hips and knees and was
hospitalized by the VA with a diagnosis of aseptic necrosis of both
hips. The hips were operated on in 1970 and a bone graft from the
iliac crest was inserted into the hips. As far back as 1971, he had
been reliant on two Canadian crutches to help him ambulate. The
veteran stated that the gunshot wound to the right thigh in 1951
involved entry on the left medial thigh and exit on the left

- 10-

posterior thigh. He said that he was hospitalized, but did not have
surgery. He reported that for over twenty years his legs had been
giving out on him and he had required bilateral canes all the time
or else he would fall. He did not have any paresthesias of the
legs. The veteran stated that his legs "don't work" and that this
was all the time every day. He denied having pain at the scar sites
or in the muscles of his right thigh. The examiner noted that with
respect to the gunshot wound of the thigh, the medial aspect of the
right thigh was affected, but there was no documentation of the
specific muscle injury. The veteran could take just a couple steps
without his canes. With his canes, he could walk one block on a
flat surface and walk up three flights of stairs. He had been
unable to work. There appeared to be no tissue or muscle loss. The
veteran appeared to be able to straighten his knees completely. The
muscle strength was +3/5 at the knee flexion and extension of both
legs. The hip range of motion was flexion to 90 degrees in both
legs. X-rays of the hips revealed extensive degenerative changes.
The diagnoses included (1) gunshot wound, right thigh; (2) aseptic
necrosis of both hips; and degenerative changes in both hips and
calcific density in the right greater trochanter.

The report of a scars examination conducted by the VA in January
1999 shows that on examination the veteran's right thigh had an
extremely faint scar in the anterior thigh, less than 1 cm. in
length. It was flat, white, and non-tender. 'There was a scar in
the posterior thigh which was 0.5 cm in length and width, recessed,
non-tender and white in color. There did not appear to be any
significant underlying tissue loss, tenderness, or breakdown of
skin. The pertinent diagnosis was gunshot wound right thigh with
residual scars.

The Board notes that the veteran's aseptic necrosis of the hips is
a nonservice- connected disability. In this regard, the report of
an examination conducted in February 1970 in connection with a
claim for nonservice-connected pension benefits shows that the
veteran denied having a history of any injure to his hips in
service. The impairment from that nonservice-connected disability
may not be considered when assigning the rating for the service-
connected shell fragment wound of the right thigh. See 38 C.F.R.
4.14 (2000). With this in mind, the Board finds that the residuals
of a gunshot wound of the right thigh, Muscle Group

- 11 -

XIII, are no more than moderately-severe in degree. The factors
contemplated for a severe wound have not been shown. The service
medical records shows that although it was a through and through
wound, it was a clean wound which healed quickly and without
complications. Current examinations shows that there has been no
muscle or tissue loss. Muscle strength was only moderately impaired
as illustrated by the assessment that it remained 3+ on a scale of
1 to 5. Thus, the history, the current complaints, and the
objective findings are all consistent with a muscle injury which is
no more than moderately-severe in degree. Accordingly, the Board
concludes that the criteria for a disability rating higher than 30
percent for residuals of a gunshot wound of the right thigh, Muscle
Group XIII, are not met. 

III. Entitlement To An Increased Rating For Residuals Of A Shell
Fragment Wound Of The Left Eye With Disfigurement And Ptosis
(Without Vision Interference), Rated As 10 Percent Disabling.

A compensable rating may be assigned on the basis of disfigurement
if a scar is located on head, face, or neck. See 38 C.F.R. 4.118,
Diagnostic Code 7800 (2000). A noncompensable rating is warranted
if there is only slight disfigurement. A 10 percent rating is
warranted for moderately disfiguring scars. A 30 percent rating is
warranted if the disfigurement is severe, especially if producing
a marked and unsightly deformity of eyelids, lips, or auricles. A
50 percent rating is warranted if there is complete or
exceptionally repugnant deformity of one side of face or marked or
repugnant bilateral disfigurement.

The report of an examination of the veteran's scars conducted by
the VA in January 1999 shows that examination revealed a ptosis of
the left eye, but no scar was visible. There was a 2 mm shrapnel
fragment palpable within the lateral aspect of the upper lid. The
examiner stated that the veteran's scars were mild in terms of
cosmetic disfigurement, and would not have shown up in a photo very
well. The pertinent diagnosis was shrapnel fragment wound to the
left eye with residual ptosis.

- 12 -

The Board finds that the residuals of a shell fragment wounds of
the left eye with disfigurement and ptosis (without vision
interference) are no more than moderately disfiguring. The VA
examiner described the disfigurement as being only mild in degree.
Disfigurement which is severe, such as that producing a marked and
unsightly deformity of eyelids, lips, or auricles, has not been
demonstrated. Accordingly, the Board concludes that the criteria
for a disability rating higher than 10 percent for residuals of a
shell fragment wound of the left eye with disfigurement and ptosis
(without vision interference) are not met.

IV. Entitlement To An Increased Rating For Residuals Of A Shell
Fragment Wound Of The Left Upper Arm, Muscle Group V, Rated As 10
Percent Disabling.

Muscle Group V includes the flexor muscles of elbow: (1) biceps;
(2) brachialis; (3) brachioradialis. The functions include flexion
of elbow and elbow supination. Also, the long head of biceps is a
stabilizer of shoulder joint. Under Diagnostic Code 5305, a
noncompensable rating is warranted where there is a slight muscle
injury. A 10 percent rating is warranted if there is moderate
muscle injury. If there is a moderately-severe injury, a 20 percent
rating is warranted if the minor extremity is affected, and a 30
percent rating is warranted if the major extremity is affected. If
there is a severe injury, a 30 percent rating is warranted if the
minor extremity is affected, and a 40 percent rating is warranted
if the major extremity is affected.

The report of a muscles examination conducted by the VA in January
1999 shows that the veteran reported a history of a shrapnel
fragment injury in the left upper arm. He denied having any
symptoms related to that injury. On examination, there appeared to
be no muscle or tissue loss. The arm muscle tone was normal. The
shoulder range of motion was to 120 degrees of abduction of the
right and to 100 degrees on the left. The pertinent diagnosis was
shell fragment wound, left upper arm, with mild reduction in range
of motion of the left shoulder.

13 -

The report of a scars examination conducted by the VA in January
1999 shows that the veteran had a history of gunshot and shrapnel
wounds which occurred in 1951 in Korea. Examination revealed that
the left upper arm had a small scar measuring 7 mm by 5 mm. It was
darker than the surrounding skin. It was slightly raised, and a
piece of metal fragment was palpable beneath the scar. The area was
not tender. There did not appear to be any significant underlying
tissue loss, tenderness, or breakdown of the skin. The pertinent
diagnosis was shrapnel fragment wound left upper arm with residual
scar.

The Board finds that the residuals of a shell fragment wound of the
left upper arm, Muscle Group V, are no more than moderate in
degree. The veteran himself has denied having any symptoms due to
the disorder, and examination showed no significant residuals such
as muscle loss. Accordingly, the Board concludes that the criteria
for a disability rating higher than 10 percent for residuals of a
shell fragment wound of the left upper arm, Muscle Group V, are not
met.

V. Entitlement To An Increased (Compensable) Rating For Residuals
Of A Shell Fragment Wound Of The Right Hand.

The RO has rated the veteran's right hand disability under 38
C.F.R. 4.118, Diagnostic Code 7804, which provides that a 10
percent rating may be assigned if the scar is painful and tender on
objective examination. In addition, under Diagnostic Code 7803, a
10 percent rating may be granted for a superficial scar that is
poorly nourished with repeated ulceration. A rating may be assigned
under Diagnostic Code 7805 if there is limitation of function of
the affected part. Under 38 C.F.R. 4.31 (2000), however, a zero
percent rating shall be assigned when the requirements for a
compensable evaluation are not met.

The Board notes that a rating may not be assigned on the basis of
disfigurement unless the scar is located on head, face, or neck.
See 38 C.F.R. 4.118, Diagnostic Code 7800 (1999). The Board further
notes that the evidence of record does not disclose that the
veteran has sustained muscle injury which would warrant rating the
disorder under the rating schedule for muscle injuries. See 38
C.F.R. 4.73 (2000).

14 -

Under certain circumstances, assigning two separate ratings for a
scar would not result in pyramiding. In Esteban v. Brown, 6 Vet.
App. 259 (1994), the Court held that a veteran was entitled to
combine his 10 percent disability rating for disfigurement with an
additional 10 percent rating for tender and painful scars and a
third 10 percent for facial muscle injury interfering with
mastication where the symptomatology of the three problems were
distinct and separate. As applied to the present case, the Board
must determine whether the veteran qualifies for one rating based
on limitation of function, and another separate rating based on the
scar having pain and tenderness or being poorly nourished with
repeated ulceration.

The report of an examination of the veteran's hands conducted by
the VA in January 1999 shows that the veteran gave a history of
having a shrapnel wound to his right hand in Korea in 1951. He
stated that the shrapnel worked its way out over the years, and he
denied having and pain or weakness in the hand. He also denied
having any numbness or paresthesias. He sometimes had trouble
buttoning his clothing. On physical examination, there were no
anatomic defector notable of the right hand. He was able to oppose
the tip of the thumb to the tips of all fingers of the right hand.
He was able to flex the fingers to a distance of 3/4 of an inch
from the median transverse crease of the palm. When grasping
objects, grip strength was good bilaterally. He was able to button
clothing with the right hand during the examination, and was also
able to pick up a paper clip. The diagnosis was shrapnel fragment
wound to the right hand with minimal residual.

The report of a scars examination conducted by the VA in January
1999 shows that the veteran had a scar on the right hand near the
anatomical snuff box. The scar was 2 cm by 1 cm, flat, non-tender,
and white. The pertinent diagnosis was shell fragment wound right
hand with residual scar.

Based on the foregoing evidence, the Board finds that the scars are
not painful and tender on objective examination, are not poorly
nourished with repeated ulceration, and do not interfere with
function of the right hand. Accordingly, the Board

15 -

concludes that the criteria for a compensable rating for residuals
of a shell fragment wound of the right hand are not met.

VI. Extraschedular Evaluation

The rating schedule is primarily a guide in the evaluation of
disability resulting from all types of diseases and injuries
encountered as a result of or incident to military service. The
percentage ratings represent as far as can practicably be
determined the average impairment in earning capacity resulting
from such diseases and injuries and their residual conditions in
civil occupations. Generally, the degrees of disability specified
are considered adequate to compensate for considerable loss of
working time from exacerbations or illnesses proportionate to the
severity of the disability. 38 C.F.R. 4.1. The Board notes that in
exceptional cases where evaluations provided by the rating schedule
are found to be inadequate, an extraschedular evaluation may be
assigned which is commensurate with the veteran's average earning
capacity impairment due to the service-connected disorder. 38
C.F.R. 3.321(b). However, the Board believes that the regular
schedular standards applied in the current case adequately describe
and provide for the veteran's symptoms and disability level. The
record does not reflect a disability picture that is so exceptional
or unusual that the normal provisions of the rating schedule would
not adequately compensate the veteran for his service-connected
disabilities. The Board notes that the service-connected
disabilities have not required frequent hospitalizations. With
respect to whether there is evidence of marked interference with
employment, the Boards notes that the veteran has not worked for
many years. The Board also notes, however, that the record reflects
that the veteran has significant nonservice-connected disabilities
including residuals of aseptic necrosis of the right and left hips.
The aseptic necrosis has rendered the veteran unable to work since
1970. In a rating decision of April 1970, the RO granted
entitlement to a nonservice-connected pension on the basis of those
disabilities. Such a nonservice-connected disability may not be
considered when assigning the rating for a service-connected
disability. See 38 C.F.R. 4.14 (2000). In summary, the Board does
not find that the veteran's case is outside the norm so as to
warrant consideration of the assignment of an extraschedular
rating.    

- 16 -

Therefore, referral of this matter for consideration under the
provisions of 38 C.F.R. 3.321 is not warranted. See Shipwash v.
Brown, 8 Vet. App. 218, 227 (1995), and Floyd v. Brown, 9 Vet. App.
94-96 (1996).

ORDER

1. Service connection for headaches, claimed as secondary to a
service-connected disability, is denied.

2. An increased rating for residuals of a gunshot wound of the
right thigh, Muscle Group XIII, currently rated as 30 percent
disabling, is denied.

3. An increased rating for residuals of a shell fragment wound of
the left eye with disfigurement and ptosis (without vision
interference), rated as 10 percent disabling, is denied.

4. An increased rating for residuals of a shell fragment wound of
the left upper arm, Muscle Group V, rated as 10 percent disabling,
is denied.

5. An increased (compensable) rating for residuals of a shell
fragment wound of the right hand is denied.

WARREN W. RICE, JR. 
Member, Board of Veterans' Appeals

- 17 -



